 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
          LVB-OGDEN MARKETING, LLC,
 8                              Plaintiff,
                                                         C18-243 TSZ
 9            v.
                                                         MINUTE ORDER
10        DAVID S. BINGHAM, et al.,
11                              Defendants.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
             (1)   Based upon the consent of the parties, the Court hereby REFERS this case
14
     for settlement purposes only to the Honorable Christopher Alston, United States
     Bankruptcy Judge.
15
          (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
16 record and to Judge Christopher Alston.

17         Dated this 28th day of January, 2019.

18
                                                    William M. McCool
19                                                  Clerk

20                                                  s/Karen Dews
                                                    Deputy Clerk
21

22

23

     MINUTE ORDER - 1
